DECISION
The application of the above-named defendant for a review of the sentence of 2 years, consecutive to term defendant is now serving imposed on April 21, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed; however, the Defendant shall receive credit for the 9 days of jail time served between the date of his apprehension following the escape and his return to the Montana State Prison.
This Board finds that the sentence imposed was consistent with other sentences of the same nature.
We wish to thank Lorri Schneider of the Montana Defender Project for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson